DETAILED ACTION
This is the First Office Action on the Merits based on the 17/462,590 application filed on 08/31/2021 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	Application 17/462,590 is a Continuation (CON of application 16/381,562, now abandoned, which is a CON of application 15/833,785 filed on 12/06/2017 now US Patent 10,279,213, which is a CON of application 15/366,945 filed on 12/01/2016 now US Patent 9,878,199, which is a CON of application 14/976,128 filed on 12/21/2015 now US Patent 9,539,465, which is a CON of 14/739,211 filed on 06/15/2015 now US Patent 9,216,321, which is a CON of 13/421,317 filed on 03/15/2012 now us Patent 9,079,072, which claims priority to provisional applications filed on 03/31/2011 and 04/22/2011.
	Accordingly, application 17/462,590 has priority to 03/31/2011.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2011 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,878,199. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims may contain minor differences, all of the limitations of claim 1 of application 17/462,590 can be found in claim 1 of US Patent 9,878,199.
Similarly, claim 1 has been rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,216,321 and 9,079,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims may contain minor differences, all of the limitations of claim 1 of application 17/462,590 can be found in claim 1 of US Patent 9,216,321 and 9,079,072

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curran (US 7,775,952).

Regarding claim 1:
	Curran discloses a support plate (25); and a rolling joint (22  and the roller 42, 43, 44) connected to the support plate and configured to be disposable on the planar surface to facilitate movement of the support plate relative to the planar surface along at least two axes (see Figure 3, specifically), the rolling joint comprising: a joint wall (32, 33, 34) connected to the support plate and including opposed inner and outer surfaces (see Figure 3, each ring has opposed inner and outer surfaces), the inner surface defining a joint cavity (the cavity in which the respective roller fits in); and a roller member (42, 43, 44) rotatably coupled to the joint wall and disposed within the joint cavity and configured to roll about at least two axes relative to the joint wall (see Figure 3, specifically).

    PNG
    media_image1.png
    794
    632
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784